                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

                                                                                    PLAINTIFF
   ARNOLD H. THOMAS
   05806-095
   V.                                      CIVIL ACTION NO. 3:18-CV-585-HTW-LRA

   WARDEN CHERON NASH and                                                       DEFENDANTS
   DR. ANTHONY CHAMBERS

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson. Said document was filed on April 30, 2019 [Docket no.

26]. To date, Plaintiff has filed no objections to the Report and Recommendation of the United States

Magistrate Judge. Based upon the evidence therein contained, this Court finds the Report and

Recommendation well-taken; therefore, the Report and Recommendation of the United States

Magistrate Judge [Docket no. 26] is hereby ADOPTED as the order of this Court.

        Further, this Court hereby DISMISSES this lawsuit without prejudice. The parties are to bear

their own costs.

        SO ORDERED AND ADJUDGED this the 7th day of January, 2020.



                                            /s/HENRY T. WINGATE
                                            UNITED STATES DISTRICT COURT JUDGE
